Hunstein, Justice.
These appeals arise out of an automobile dealership dispute and concern, inter alia, confirmation of an arbitration award, denial of a motion for a receiver, and an injunction. After carefully reviewing the record, we find no error on the part of the trial court in either case, and affirm.
1. In Case No. S00A0595, appellant contends that the trial court erred by confirming the arbitration award. OCGA § 9-9-6 (d) provides
After service of the demand [for arbitration], or any amendment thereof, the party served must make application within 30 days to the court for a stay of arbitration or he will thereafter be precluded from denying the validity of the agreement or compliance therewith or from asserting limitation of time as a bar in court.
A review of the record supports the trial court’s finding that appellant failed to make application for a stay of the pending arbitration. The record also reveals that appellant made an appearance at the arbitration hearing. The arbitrator decided in favor of appellees and against appellant denying “in their entirety” all of the claims asserted by appellant in the complaint and amended complaint. It follows that absent a finding of prejudice due to one of the four statutory grounds set forth in OCGA § 9-9-13 (b), it was not error for the trial court to confirm the arbitration award. Greene v. Hundley, 266 *529Ga. 592 (1) (468 SE2d 350) (1996).
Decided May 1, 2000
Reconsideration denied June 30, 2000.
Paul T. Wright, for appellant.
Moore, Ingram, Johnson & Steele, G. Phillip Beggs, for appellees.
2. We also affirm the trial court’s remaining rulings in the August 12, 1999 order and concur with the trial court that the circumstances did not warrant the appointment of a receiver.
3. It follows that the order of the trial court filed in Case No. S00A0773 rendering the September 30, 1999 documents filed by appellant null and void and enjoining appellant was proper.
4. The motions filed by appellant and appellees in this Court are hereby denied.

Judgments affirmed.


All the Justices concur.